Exhibit 10.4

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2012-1

SECOND AMENDED AND RESTATED

TRUST AGREEMENT

between

SANTANDER DRIVE AUTO RECEIVABLES LLC,

as the Seller

and

U.S. BANK TRUST NATIONAL ASSOCIATION,

as the Owner Trustee

Dated as of January 19, 2012

 

Second Amended and Restated

Trust Agreement (2012-1)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I

 

DEFINITIONS

     2      SECTION 1.1.    

Capitalized Terms

     2      SECTION 1.2.    

Other Interpretive Provisions

     2   

ARTICLE II

 

ORGANIZATION

     2      SECTION 2.1.    

Name

     2      SECTION 2.2.    

Office

     2      SECTION 2.3.    

Purposes and Powers

     2      SECTION 2.4.    

Appointment of the Owner Trustee

     3      SECTION 2.5.    

Initial Capital Contribution of Trust Estate

     3      SECTION 2.6.    

Declaration of Trust

     3      SECTION 2.7.    

Organizational Expenses; Liabilities of the Holders

     4      SECTION 2.8.    

Title to the Trust Estate

     4      SECTION 2.9.    

Representations and Warranties of the Seller

     4      SECTION 2.10.    

Situs of Issuer

     5      SECTION 2.11.    

Covenants of the Residual Interestholders

     5   

ARTICLE III

 

RESIDUAL INTEREST AND TRANSFER OF CERTIFICATES

     6      SECTION 3.1.    

Initial Ownership

     6      SECTION 3.2.    

Authorization of the Certificates

     6      SECTION 3.3.    

Form of the Certificate

     6      SECTION 3.4.    

Registration of the Certificates

     6      SECTION 3.5.    

Transfer of the Certificate

     6      SECTION 3.6.    

Lost, Stolen, Mutilated or Destroyed Certificates

     8      SECTION 3.7.    

Appointment of the Certificate Paying Agent

     8   

ARTICLE IV

 

ACTIONS BY OWNER TRUSTEE

     9      SECTION 4.1.    

Prior Notice to Residual Interestholder with Respect to Certain Matters

     9      SECTION 4.2.    

Action by Residual Interestholder with Respect to Certain Matters

     9      SECTION 4.3.    

Action by Residual Interestholder with Respect to Bankruptcy

     10      SECTION 4.4.    

Restrictions on Residual Interestholder’s Power

     10   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page     SECTION 4.5.    

Majority Control

     10   

ARTICLE V

 

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

     10      SECTION 5.1.    

Application of Trust Funds

     10      SECTION 5.2.    

Method of Payment

     11      SECTION 5.3.    

Signature on Returns

     11      SECTION 5.4.    

Certificate Distribution Account

     11   

ARTICLE VI

 

AUTHORITY AND DUTIES OF OWNER TRUSTEE

     11      SECTION 6.1.    

General Authority

     11      SECTION 6.2.    

General Duties

     12      SECTION 6.3.    

Action upon Instruction

     12      SECTION 6.4.    

No Duties Except as Specified in this Agreement or in Instructions

     13      SECTION 6.5.    

No Action Except under Specified Documents or Instructions

     13      SECTION 6.6.    

Restrictions

     13   

ARTICLE VII

 

CONCERNING OWNER TRUSTEE

     13      SECTION 7.1.    

Acceptance of Trusts and Duties

     13      SECTION 7.2.    

Furnishing of Documents

     15      SECTION 7.3.    

Representations and Warranties

     15      SECTION 7.4.    

Reliance; Advice of Counsel

     16      SECTION 7.5.    

Not Acting in Individual Capacity

     17      SECTION 7.6.    

The Owner Trustee May Own Notes

     17      SECTION 7.7.    

Compliance with Patriot Act

     17   

ARTICLE VIII

 

COMPENSATION OF OWNER TRUSTEE

     17      SECTION 8.1.    

The Owner Trustee’s Compensation

     17      SECTION 8.2.    

Indemnification

     18      SECTION 8.3.    

Payments to the Owner Trustee

     18   

ARTICLE IX

 

TERMINATION OF TRUST AGREEMENT

     18      SECTION 9.1.    

Dissolution of Issuer

     18      SECTION 9.2.    

Termination of Trust Agreement

     18      SECTION 9.3.    

Limitations on Termination

     19   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page  

ARTICLE X

 

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

     19     

SECTION 10.1.

   

Eligibility Requirements for the Owner Trustee

     19     

SECTION 10.2.

   

Resignation or Removal of the Owner Trustee

     19     

SECTION 10.3.

   

Successor Owner Trustee

     20     

SECTION 10.4.

   

Merger or Consolidation of the Owner Trustee

     20     

SECTION 10.5.

   

Appointment of Co-Trustee or Separate Trustee

     21   

ARTICLE XI

 

MISCELLANEOUS

     22     

SECTION 11.1.

   

Amendments

     22     

SECTION 11.2.

   

No Legal Title to Trust Estate in Residual Interestholder

     23     

SECTION 11.3.

   

Limitations on Rights of Others

     23     

SECTION 11.4.

   

Notices

     23     

SECTION 11.5.

   

Severability

     24     

SECTION 11.6.

   

Separate Counterparts

     24     

SECTION 11.7.

   

Successors and Assigns

     24     

SECTION 11.8.

   

No Petition

     24     

SECTION 11.9.

   

Information Request

     25     

SECTION 11.10.

   

Headings

     25     

SECTION 11.11.

   

GOVERNING LAW

     25     

SECTION 11.12.

   

Waiver of Jury Trial

     25     

SECTION 11.13.

   

Form 10-D and Form 10-K Filings

     25     

SECTION 11.14.

   

Form 8-K Filings

     26     

SECTION 11.15.

   

Information to Be Provided by the Owner Trustee

     26   

 

-iii-



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED TRUST AGREEMENT is made as of January 19, 2012
(as amended, supplemented or otherwise modified and in effect from time to time,
this “Agreement” or this “Trust Agreement”) between SANTANDER DRIVE AUTO
RECEIVABLES LLC, a Delaware limited liability company, as the Seller (the
“Seller”), and U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking
association, as the owner trustee (“U.S. Bank” and in such capacity the “Owner
Trustee”).

RECITALS

WHEREAS, Santander Consumer Receivables Funding LLC (“SCRF”) and Deutsche Bank
Trust Company Delaware, as owner trustee (“DBTCD”), entered into that certain
Trust Agreement dated as of May 16, 2011 (the “Original Trust Agreement”) and
filed a certificate of trust with the Secretary of State of the State of
Delaware, pursuant to which the Issuer (as defined below) was created;

WHEREAS, DBTCD resigned as owner trustee and U.S. Bank was appointed as
successor pursuant to an Instrument of Resignation, Appointment and Acceptance
dated as of November 4, 2011, among SCRF, DBTCD and U.S. Bank;

WHEREAS, on November 4, 2011, the Seller, the Owner Trustee and SCRF entered
into an amendment and restatement of the Original Trust Agreement (the “Amended
and Restated Trust Agreement”), pursuant to which SCRF assigned its interest in
the Issuer to the Seller, and the name of the Issuer was changed to Santander
Drive Auto Receivables Trust 2011-5;

WHEREAS, on November 4, 2011, the Owner Trustee filed an amended and restated
certificate of trust (the “Certificate of Trust”) with the Secretary of State of
the State of Delaware;

WHEREAS, on December 6, 2011, the Owner Trustee filed a certificate of amendment
to the Certificate of Trust (the “Certificate of Amendment”) with the Secretary
of the State of Delaware, pursuant to which the name of the Issuer was changed
to Santander Drive Auto Receivables Trust 2012-1;

WHEREAS, the parties have agreed to ratify the name change of the Issuer
contained in the Certificate of Amendment and the filing of the Certificate of
Amendment in connection therewith; and

WHEREAS, in connection with the issuance of the Notes, the parties have agreed
to amend and restate the Amended and Restated Trust Agreement;

NOW THEREFORE, IN CONSIDERATION of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

   

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1. Capitalized Terms. Unless otherwise indicated, capitalized terms
used in this Agreement are defined in Appendix A to the Sale and Servicing
Agreement dated as of the date hereof (as from time to time amended,
supplemented or otherwise modified and in effect, the “Sale and Servicing
Agreement”) between the Issuer, the Seller, the Servicer, and Wells Fargo Bank,
National Association, as Indenture Trustee.

SECTION 1.2. Other Interpretive Provisions. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
delivered pursuant hereto unless otherwise defined therein. For purposes of this
Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control); (b) terms defined in
Article 9 of the UCC as in effect in the State of Delaware and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement, and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” and all
variations thereof means “including without limitation”; (f) references to any
law or regulation refer to that law or regulation as amended from time to time
and include any successor law or regulation; and (g) references to any Person
include that Person’s successors and assigns.

ARTICLE II

ORGANIZATION

SECTION 2.1. Name. The trust created under the Original Trust Agreement shall be
known as “Santander Drive Auto Receivables Trust 2012-1” (the “Issuer”), in
which name the Owner Trustee may conduct the business of such trust, make and
execute contracts and other instruments on behalf of such trust and sue and be
sued.

SECTION 2.2. Office. The office of the Issuer shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address as the Owner
Trustee may designate by written notice to the Residual Interestholder, the
Seller and the Administrator.

SECTION 2.3. Purposes and Powers. The purpose of the Issuer is, and the Issuer
shall have the power and authority, to engage in the following activities:

 

  2  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

(a) to issue the Notes pursuant to the Indenture and the Certificates pursuant
to this Agreement, and to sell, transfer and exchange the Notes and the
Certificates and to pay interest on and principal of the Notes and distributions
to the Residual Interestholder;

(b) to acquire the property and assets set forth in the Sale and Servicing
Agreement from the Seller pursuant to the terms thereof, to make deposits to and
withdrawals from the Collection Account and the Reserve Account and to pay the
organizational, start-up and transactional expenses of the Issuer;

(c) to assign, grant, transfer, pledge, mortgage and convey the Trust Estate
pursuant to the Indenture and to hold, manage and distribute to the Residual
Interestholder any portion of the Trust Estate released from the lien of, and
remitted to the Issuer pursuant to, the Indenture;

(d) to enter into and perform its obligations under the Transaction Documents to
which it is a party;

(e) to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and

(f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate and the making of distributions to the Residual Interestholder and the
Noteholders.

The Owner Trustee is hereby authorized to engage in the foregoing activities on
behalf of the Issuer. Neither the Issuer nor the Owner Trustee on behalf of the
Issuer shall engage in any activity other than in connection with the foregoing
or other than as required or authorized by the terms of this Agreement or the
other Transaction Documents.

SECTION 2.4. Appointment of the Owner Trustee. The Seller hereby appoints the
Owner Trustee as trustee of the Issuer effective as of the date hereof, to have
all the rights, powers and duties set forth herein.

SECTION 2.5. Initial Capital Contribution of Trust Estate. As of the date of the
Original Trust Agreement, SCRF sold, assigned, transferred, conveyed and set
over to DBTCD the sum of $1, which amount has heretofore been delivered to the
Owner Trustee by DBTCD. The Owner Trustee hereby acknowledges receipt in trust
from DBTCD, of the foregoing contribution, which shall constitute the initial
Trust Estate and shall be deposited in the Collection Account.

SECTION 2.6. Declaration of Trust. The Owner Trustee hereby declares that it
will hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use and benefit of the Residual Interestholder, subject to the
obligations of the Issuer under the Transaction Documents. It is the intention
of the parties hereto that the Issuer constitute a statutory trust under the
Statutory Trust Statute and that this Agreement constitute the governing
instrument of such statutory trust. It is the intention of the parties hereto
that, solely for federal income or state and local income, franchise and value
added tax purposes, so long as there is a

 

  3  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

single beneficial owner of the Residual Interest, the Issuer will be disregarded
as an entity separate from such beneficial owner and the Notes will be
characterized as debt. The parties agree that, unless otherwise required by
appropriate tax authorities, the Issuer will not file or cause to be filed
annual or other necessary returns, reports and other forms consistent with the
characterization of the Issuer as an entity separate from its owner. In the
event that the Issuer is deemed to have more than one beneficial owner for
federal income tax purposes, the Issuer will file returns, reports and other
forms consistent with the characterization of the Issuer as a partnership (that
is not treated as a publicly traded partnership), and this Agreement shall be
amended to include such provisions as may be required under Subchapter K of the
Internal Revenue Code of 1986, as amended. Effective as of the date hereof, the
Owner Trustee shall have all rights, powers and duties set forth herein to the
extent not inconsistent herewith, and in the Statutory Trust Statute with
respect to accomplishing the purposes of the Issuer. The Owner Trustee has
heretofore filed the Certificate of Trust and the Certificate of Amendment with
the Secretary of State of the State of Delaware as required by Section 3810(a)
of the Statutory Trust Statute, such filings being hereby ratified and approved
in all respects. Notwithstanding anything herein or in the Statutory Trust
Statute to the contrary, it is the intention of the parties hereto that the
Issuer constitute a “business trust” within the meaning of Section 101(9)(A)(v)
of the Bankruptcy Code.

SECTION 2.7. Organizational Expenses; Liabilities of the Holders.

(a) The Servicer shall pay organizational expenses of the Issuer as they may
arise.

(b) No Residual Interestholder (including the Seller if the Seller becomes a
Residual Interestholder) shall have any personal liability for any liability or
obligation of the Issuer.

SECTION 2.8. Title to the Trust Estate. Legal title to all the Trust Estate
shall be vested at all times in the Issuer as a separate legal entity.

SECTION 2.9. Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Owner Trustee that:

(a) Existence and Power. The Seller is a Delaware limited liability company
validly existing and in good standing under the laws of the State of Delaware
and has, in all material respects, full power and authority required to own its
assets and operate its business as presently owned or operated, and to execute,
deliver and to perform its obligations under the Transaction Documents to which
it is a party. The Seller has obtained all necessary licenses and approvals in
each jurisdiction where the failure to do so would materially and adversely
affect the ability of the Seller to perform its obligations under the
Transaction Documents and the Underwriting Agreement.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of each Transaction Document to which it is a party and the
Underwriting Agreement (i) have been duly authorized by all necessary action on
the part of the Seller and (ii) do not violate or constitute a default under
(A) any applicable law,

 

  4  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

rule or regulation, (B) its organizational instruments or (C) any material
agreement or instrument to which the Seller is a party or by which its
properties are bound (other than violations of such laws, rules, regulations or
agreements which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the
Seller’s ability to perform its obligations under, the Transaction Documents to
which it is a party).

(c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Seller of any Transaction Document
other than UCC filings and other than (i) approvals and authorizations that have
previously been obtained and filings which have previously been made and
(ii) approvals, authorizations or filings which, if not obtained or made, would
not have a material adverse effect on the ability of the Seller to perform its
obligations under the Underwriting Agreement or the Transaction Documents to
which it is a party.

(d) Binding Effect. Each of the Transaction Documents to which the Seller is a
party and the Underwriting Agreement constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws affecting creditors’ rights generally and, if applicable the rights
of creditors of limited liability companies from time to time in effect or by
general principles of equity or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to general principles of equity.

(e) No Proceedings. There are no actions, orders, suits or proceedings pending
or, to the knowledge of the Seller, threatened against the Seller before or by
any Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents or
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Seller of its obligations under this Agreement or
any of the other Transaction Documents.

SECTION 2.10. Situs of Issuer. The Issuer shall be located in the State of
Delaware (it being understood that the Issuer may have bank accounts located and
maintained outside of Delaware).

SECTION 2.11. Covenants of the Residual Interestholders. Each Residual
Interestholder, by becoming a beneficial owner of the Residual Interest, hereby
acknowledges and agrees (a) that the Residual Interestholder is subject to the
terms, provisions and conditions of the Certificate, to which the Residual
Interestholder agrees to be bound; and (b) that it shall not take any position
in such Residual Interestholder’s tax returns inconsistent with Section 2.6
herein and Section 2.14 of the Indenture.

 

  5  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

ARTICLE III

RESIDUAL INTEREST AND TRANSFER OF CERTIFICATES

SECTION 3.1. Initial Ownership. Upon the formation of the Issuer and until the
issuance of the Certificate, the Seller shall be the sole beneficiary of the
Issuer, and upon the issuance of the Certificate, the Seller will no longer be a
beneficiary of the Issuer, except to the extent that the Seller is the
Certificateholder.

SECTION 3.2. Authorization of the Certificates. Concurrently with the sale of
the Transferred Assets to the Issuer pursuant to the Sale and Servicing
Agreement, the Owner Trustee shall cause the Certificates to be executed on
behalf of the Issuer, authenticated and delivered to or upon the written order
of the Seller, signed by its chairman of the board, its president, its chief
financial officer, its chief accounting officer, any vice president, its
secretary, any assistant secretary, its treasurer or any assistant treasurer,
without further corporate action by the Seller. The Certificates shall represent
100% of the beneficial interest in the Issuer and shall be fully paid and
nonassessable.

SECTION 3.3. Form of the Certificate. Each Certificate, upon issuance, will be
issued in the form of a typewritten Certificate representing a definitive
Certificate, substantially in the form of Exhibit A hereto. The Owner Trustee
shall execute and authenticate or cause to be authenticated, each definitive
Certificate in accordance with the written instructions of the Seller.

SECTION 3.4. Registration of the Certificates. The Owner Trustee shall maintain
at its office referred to in Section 2.2, or at the office of any agent
appointed by it and approved in writing by the Residual Interestholder at the
time of such appointment, a register for the registration and transfer of any
Certificate.

SECTION 3.5. Transfer of the Certificate. (a) The Certificateholder may assign,
convey or otherwise transfer all or any of its right, title and interest in the
Certificate; provided, that (i) the Owner Trustee and the Issuer receive an
Opinion of Counsel stating that, in the opinion of such counsel, such transfer
will not cause the Issuer to be treated as a publicly traded partnership for
federal income tax purposes and (ii) the Certificate may not be acquired by or
for the account of or with any assets of a Benefit Plan or any governmental,
non-U.S., church or any other employee benefit plan or retirement arrangement
that is subject to Similar Law; provided that the condition set forth in
(i) above will not apply to a transfer of 100% of the Certificate or
Certificates to an Affiliate of the Seller or its designated nominee, provided
such Affiliate shall certify in writing to the Owner Trustee that it is a C
Corporation for U.S. federal income tax purposes (within the meaning of
Section 1361(a)(2) of the Code) or a disregarded entity 100% owned (directly or
indirectly) by a C Corporation for U.S. federal income tax purposes (within the
meaning of Section 1361(a)(2) of the Code). By accepting and holding a
Certificate (or any interest therein), the holder thereof shall be deemed to
have represented and warranted that it is not, and is not purchasing the
Certificate (or any interest therein) on behalf of or with any assets of, a
Benefit Plan or any governmental, non-U.S., church or any other employee benefit
plan or retirement arrangement that is subject to Similar Law. The Owner Trustee
shall have no duty to independently determine that the requirement in (ii) above
is met and shall incur no liability to any person in the event the holder of the
Certificate does not comply with such restrictions.

 

  6  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

Subject to the transfer restrictions contained herein and in the Certificate,
the Certificateholder may transfer all or any portion of the beneficial interest
in the Issuer evidenced by such Certificate upon surrender thereof to the Owner
Trustee accompanied by the documents required by this Section. Such transfer may
be made by the registered Certificateholder in person or by his attorney duly
authorized in writing upon surrender of the Certificate to the Owner Trustee
accompanied by a written instrument of transfer and with such signature
guarantees and evidence of authority of the Persons signing the instrument of
transfer as the Owner Trustee may reasonably require. Promptly upon the receipt
of such documents and receipt by the Owner Trustee of the transferor’s
Certificate, the Owner Trustee shall record the name of such transferee as a
Certificateholder and its percentage of beneficial interest in the Issuer in the
Certificate register and issue, execute and deliver to such Certificateholder a
Certificate evidencing such beneficial interest in the Issuer. In the event a
transferor transfers only a portion of its beneficial interest in the Issuer,
the Owner Trustee shall register and issue to such transferor a new Certificate
evidencing such transferor’s new percentage of beneficial interest in the
Issuer. Subsequent to a transfer and upon the issuance of the new Certificate or
Certificates, the Owner Trustee shall cancel and destroy the Certificate
surrendered to it in connection with such transfer. The Owner Trustee may treat
the Person in whose name any Certificate is registered as the sole owner of the
beneficial interest in the Issuer evidenced by such Certificate.

(b) As a condition precedent to any registration of transfer under this
Section 3.5, the Owner Trustee may require the payment of a sum sufficient to
cover the payment of any tax or taxes or other governmental charges required to
be paid in connection with such transfer.

(c) The Owner Trustee shall not be obligated to register any transfer of a
Certificate unless each of the transferor and the transferee have certified to
the Owner Trustee that such transfer does not violate any of the transfer
restrictions stated herein including, but not limited to clauses (d) and (e) of
this Section 3.5. The Owner Trustee shall not be liable to any Person for
registering any transfer based on such certifications.

(d) No transfer (or purported transfer) of all or any part of a
Certificateholder’s interest (or any economic interest therein), whether to
another Certificateholder or to a person who is not a Certificateholder, shall
be effective, and any such transfer (or purported transfer) shall be void ab
initio, and no person shall otherwise become a Certificateholder if, after such
transfer (or purported transfer), the Issuer would have more than 95 direct or
indirect holders of an interest in the Certificates and the Non-Investment Grade
Notes (unless, with respect to the Non-Investment Grade Notes, a Debt-For-Tax
Opinion has been delivered). For purposes of determining whether the Issuer will
have more than 95 holders of an interest in the Certificates and the
Non-Investment Grade Notes, as applicable, each Person indirectly owning an
interest through a partnership (including any entity treated as a partnership
for federal income tax purposes), a grantor trust or an S corporation (each such
entity, a “flow-through entity”) shall be treated as a Certificateholder or
Noteholder, as applicable, unless the Seller determines in its sole and absolute
discretion, after consulting with qualified tax counsel, that less than
substantially all

 

  7  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

of the value of the beneficial owner’s interest in the flow-through entity is
attributable to the flow-through entity’s interest (direct or indirect) in the
Issuer.

(e) No transfer shall be permitted if the same is effected through an
established securities market or secondary market or substantial equivalent
thereof within the meaning of Section 7704 of the Code or would make the Issuer
ineligible for “safe harbor” treatment under Section 7704 of the Code.

(f) Each transferee (i) shall be required to represent and warrant that it is a
Person who is a U.S. Tax Person and (ii) shall provide a certification of
non-foreign status, in such form as may be requested by the Seller or the Owner
Trustee (e.g. IRS Form W-9), signed under penalties of perjury (and such other
certification, representations or opinion of counsel as may be requested by the
Seller or the Owner Trustee).

SECTION 3.6. Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any
mutilated Certificate is surrendered to the Owner Trustee, or (ii) the Owner
Trustee receives evidence to its satisfaction that any Certificate has been
destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner
Trustee together with such security or indemnity as may be requested by the
Owner Trustee to save it harmless, the Owner Trustee shall execute and deliver a
new Certificate for the same percentage of beneficial interest in the Issuer as
the Certificate so mutilated, destroyed, lost or stolen, of like tenor and
bearing a different issue number, with such notations, if any, as the Owner
Trustee shall determine. Upon the issuance of any new Certificate under this
Section 3.6, the Issuer or Owner Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of the Certificate and any other
reasonable expenses (including the reasonable fees and expenses of the Issuer
and the Owner Trustee) connected therewith. Any duplicate Certificate issued
pursuant to this Section 3.6 shall constitute complete and indefeasible evidence
of ownership in the Issuer, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

SECTION 3.7. Appointment of the Certificate Paying Agent. The Certificate Paying
Agent shall make distributions to Residual Interestholders from the Certificate
Distribution Account pursuant to Section 5.2 and shall report the amounts of
such distributions to the Owner Trustee and the Servicer; provided, however,
that no such reports shall be required so long as the Seller or an affiliate of
the Seller is the sole Residual Interestholder. Any Certificate Paying Agent
shall have the revocable power to withdraw funds from the Certificate
Distribution Account for the purpose of making the distributions referred to
above. The Owner Trustee may revoke such power and remove the Certificate Paying
Agent if the Owner Trustee determines in its sole discretion that the
Certificate Paying Agent shall have failed to perform its obligations under this
Agreement in any material respect. The Certificate Paying Agent shall initially
be U.S. Bank, and any co-paying agent chosen by the Certificate Paying Agent.
U.S. Bank shall be permitted to resign as Certificate Paying Agent upon thirty
(30) days’ written notice to the Owner Trustee. If U.S. Bank shall no longer be
the Certificate Paying Agent, the Owner Trustee shall appoint a successor to act
as Certificate Paying Agent (which shall be a bank or trust company). The Owner
Trustee shall cause such successor Certificate Paying Agent or any additional
Certificate Paying Agent appointed by the Owner Trustee to execute and deliver
to the Owner

 

  8  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

Trustee an instrument in which such successor Certificate Paying Agent or
additional Certificate Paying Agent shall agree with the Owner Trustee that as
Certificate Paying Agent, such successor Certificate Paying Agent or additional
Certificate Paying Agent shall hold all sums, if any, held by it for payment to
the Residual Interestholders in trust for the benefit of the Residual
Interestholders entitled thereto until such sums shall be paid to such Residual
Interestholders. The Certificate Paying Agent shall return all unclaimed funds
to the Owner Trustee and upon removal of a Certificate Paying Agent such
Certificate Paying Agent shall also return all funds in its possession to the
Owner Trustee. The rights, protections, indemnities and immunities of the Owner
Trustee under this Agreement shall apply to the Owner Trustee also in its role
as Certificate Paying Agent or Certificate Registrar for so long as the Owner
Trustee shall act as Certificate Paying Agent or Certificate Registrar and, to
the extent applicable, to any other paying agent, certificate registrar or
authenticating agent appointed hereunder. Any reference in this Agreement to the
Certificate Paying Agent shall include any co-paying agent unless the context
requires otherwise.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

SECTION 4.1. Prior Notice to Residual Interestholder with Respect to Certain
Matters. With respect to the following matters, the Owner Trustee shall not take
action unless at least 10 days before the taking of such action (or if 10 days’
advance notice is impracticable, as much advance notice as is practicable), the
Owner Trustee shall have notified the Residual Interestholder in writing of the
proposed action and the Residual Interestholder shall not have notified the
Owner Trustee in writing that the Residual Interestholder has withheld consent
or provided alternative direction:

(a) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is required;

(b) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is not required and such amendment
materially adversely affects the interests of the Residual Interestholder;

(c) the amendment, change or modification of the Sale and Servicing Agreement,
or the Administration Agreement, except to cure any ambiguity or defect or to
amend or supplement any provision in a manner that would not materially
adversely affect the interests of the Residual Interestholder; or

(d) the appointment pursuant to the Indenture of a successor Indenture Trustee
or the consent to the assignment by the Note Registrar or the Indenture Trustee
of its obligations under the Indenture or this Agreement, as applicable.

SECTION 4.2. Action by Residual Interestholder with Respect to Certain Matters.
The Owner Trustee shall not have the power, except upon the direction of the
Residual Interestholder, to (a) except as expressly provided in the Transaction
Documents, sell the Collateral after the termination of the Indenture in
accordance with its terms, (b) remove the Administrator under the

 

  9  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

Administration Agreement pursuant to Section 8 thereof or (c) appoint a
successor Administrator pursuant to Section 8 of the Administration Agreement.
The Owner Trustee shall take the actions referred to in the preceding sentence
only upon written instructions signed by the Residual Interestholder.

SECTION 4.3. Action by Residual Interestholder with Respect to Bankruptcy.

(a) The Issuer shall not, without the prior written consent of the Owner Trustee
and 100% of the Residual Interestholders, commence a Bankruptcy Event with
respect to the Issuer. In considering whether to give or withhold written
consent to the Bankruptcy Event by the Issuer, the Owner Trustee, with the
consent of the Residual Interestholder, shall consider the interests of the
Noteholders in addition to the interests of the Issuer and whether the Issuer is
insolvent. The Owner Trustee shall have no duty to give such written consent to
a Bankruptcy Event by the Issuer if the Owner Trustee shall not have been
furnished (at the expense of the Person that requested such letter be furnished
to the Owner Trustee) a letter from an independent accounting firm of national
reputation stating that in the opinion of such firm the Issuer is then
insolvent. The Owner Trustee shall not be personally liable to any Noteholder or
Residual Interestholder on account of the Owner Trustee’s good faith reliance on
the provisions of this Section and no Noteholder or Residual Interestholder
shall have any claim for breach of fiduciary duty or otherwise against the Owner
Trustee for giving or withholding its consent to any such Bankruptcy Event.

(b) The parties hereto stipulate and agree that no Residual Interestholder has
power to commence any Bankruptcy Action on the part of the Issuer.

SECTION 4.4. Restrictions on Residual Interestholder’s Power. The Residual
Interestholder shall not direct the Owner Trustee to take or refrain from taking
any action if such action or inaction would be contrary to any obligation of the
Issuer or the Owner Trustee under this Agreement or any of the Transaction
Documents or would be contrary to Section 2.3, nor shall the Owner Trustee be
obligated to follow any such direction, if given.

SECTION 4.5. Majority Control. To the extent that there is more than one
Residual Interestholder, any action which may be taken or consent or
instructions which may be given by the Residual Interestholder under this
Agreement may be taken by Residual Interestholders holding in the aggregate a
percentage of the beneficial interest in the Issuer equal to more than 50% of
the beneficial interest in the Issuer at the time of such action.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.1. Application of Trust Funds. Distributions on the Residual Interest
shall be made in accordance with the provisions of the Indenture and the Sale
and Servicing Agreement. Subject to the Lien of the Indenture, the Certificate
Paying Agent shall promptly distribute to the Residual Interestholder all other
amounts (if any) received by the Certificate Paying Agent on behalf of the
Issuer in respect of the Trust Estate. After the termination of the

 

  10  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

Indenture in accordance with its terms, the Certificate Paying Agent shall
distribute all amounts received (if any) by the Issuer and the Owner Trustee in
respect of the Trust Estate at the direction of the Residual Interestholder.

SECTION 5.2. Method of Payment. Subject to the Indenture, distributions required
to be made to the Residual Interestholder on any Payment Date and all amounts
received by the Issuer or the Owner Trustee on any other date that are payable
to the Residual Interestholder pursuant to this Agreement or any other
Transaction Document shall be made to the Residual Interestholder by wire
transfer, in immediately available funds, to the account of the Residual
Interestholder designated by the Residual Interestholder to the Owner Trustee
and Indenture Trustee in writing.

SECTION 5.3. Signature on Returns. Subject to Section 2.6, the Residual
Interestholder shall sign on behalf of the Issuer the tax returns of the Issuer,
unless applicable law requires the Owner Trustee to sign such documents, in
which case such documents shall be signed by the Owner Trustee at the written
direction of the Residual Interestholder.

SECTION 5.4. Certificate Distribution Account. The Certificate Distribution
Account shall be established pursuant to Section 4.1 of the Sale and Servicing
Agreement. The Residual Interestholder shall possess all right, title and
interest in and to all funds on deposit from time to time in the Certificate
Distribution Account and all proceeds thereof. Except as otherwise provided
herein, in the Indenture or in the Sale and Servicing Agreement, the Certificate
Distribution Account shall be under the sole dominion and control of the
Certificate Paying Agent for the benefit of the Residual Interestholders. If, at
any time, the Certificate Distribution Account ceases to be an Eligible Account,
the Owner Trustee (or the Servicer on behalf of the Owner Trustee, if the
Certificate Distribution Account is not then held by the Owner Trustee or an
Affiliate thereof) shall within ten (10) Business Days (or such longer period)
establish a new Certificate Distribution Account as an Eligible Account and
shall transfer any cash then on deposit in the Certificate Distribution Account
to such new Certificate Distribution Account.

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

SECTION 6.1. General Authority. The Owner Trustee is authorized and directed to
execute and deliver (i) the Transaction Documents to which the Issuer is named
as a party and (ii) each certificate or other document attached as an exhibit to
or contemplated by the Transaction Documents to which the Issuer or the Owner
Trustee is named as a party and any amendment thereto, in each case, in such
form as the Seller shall approve, as evidenced conclusively by the Owner
Trustee’s execution thereof, and at the written direction of the Seller, to
direct the Indenture Trustee to authenticate and deliver Class A-1 Notes in the
aggregate principal amount of $195,000,000, Class A-2 Notes in the aggregate
principal amount of $375,000,000, Class A-3 Notes in the aggregate principal
amount of $85,360,000, Class B Notes in the aggregate principal amount of
$107,350,000, Class C Notes in the aggregate principal amount of $135,590,000,
Class D Notes in the aggregate principal amount of $101,700,000 and Class E
Notes in the aggregate principal amount of $33,890,000. In addition to the
foregoing, the Owner Trustee is authorized, but shall not be obligated, to take
all actions required of the

 

  11  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

Issuer pursuant to the Transaction Documents. The Owner Trustee is further
authorized from time to time to take such action as the Seller, the
Administrator or the Residual Interestholder recommends or directs in writing
with respect to the Transaction Documents, except to the extent that this
Agreement expressly requires the consent of the Residual Interestholder for such
action.

SECTION 6.2. General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and the other Transaction Documents in the interest
of the Residual Interestholder, subject to Transaction Documents, and in
accordance with the provisions of this Agreement. Notwithstanding the foregoing,
the Owner Trustee shall be deemed to have discharged its duties and
responsibilities hereunder and under the Transaction Documents to the extent the
Administrator has agreed in the Administration Agreement to perform any act or
to discharge any duty of the Issuer or the Owner Trustee hereunder or under any
Transaction Document, and the Owner Trustee shall not be liable for the default
or failure of the Administrator to carry out its obligations under the
Administration Agreement and shall have no duty to monitor the performance of
the Administrator or any other Person under the Administration Agreement or any
other document. The Owner Trustee shall have no obligation to administer,
service or collect the Receivables or to maintain, monitor or otherwise
supervise the administration, servicing or collection of the Receivables.

SECTION 6.3. Action upon Instruction. (a) Subject to Article IV, and in
accordance with the Transaction Documents, the Residual Interestholder may, by
written instruction, direct the Owner Trustee in the management of the Issuer.
Such direction may be exercised at any time by written instruction of the
Residual Interestholder pursuant to Article IV.

(b) Subject to Section 7.1, the Owner Trustee shall not be required to take any
action hereunder or under any Transaction Document if the Owner Trustee shall
have reasonably determined or been advised by counsel that such action is likely
to result in liability on the part of the Owner Trustee or is contrary to the
terms hereof or of any Transaction Document or is otherwise contrary to law.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Residual Interestholder requesting instruction
as to the course of action to be adopted or application of such provision, and
to the extent the Owner Trustee acts or refrains from acting in good faith in
accordance with any written instruction of the Residual Interestholder received,
the Owner Trustee shall not be liable on account of such action or inaction to
any Person. If the Owner Trustee shall not have received appropriate instruction
within ten days of such notice (or within such shorter period of time as
reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or

 

  12  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

refrain from taking such action, not inconsistent with this Agreement or the
Transaction Documents, as it shall deem to be in the best interests of the
Residual Interestholder, and shall have no liability to any Person for such
action or inaction.

SECTION 6.4. No Duties Except as Specified in this Agreement or in Instructions.
The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of, or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Issuer or the Owner Trustee is a party, except as expressly provided by the
terms of this Agreement or in any document or written instruction received by
the Owner Trustee pursuant to Section 6.3; and no implied duties (including
fiduciary duties existing at law or in equity) or obligations shall be read into
this Agreement or any Transaction Document against the Owner Trustee. The Owner
Trustee shall have no responsibility for filing any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or Lien granted to it hereunder or to
prepare or file any Commission filing (including any filings required under the
Sarbanes-Oxley Act) for the Issuer or to record this Agreement or any
Transaction Document. U.S. Bank nevertheless agrees that it will, at its own
cost and expense, promptly take all action as may be necessary to discharge any
Liens on any part of the Trust Estate that result from actions by, or claims
against, U.S. Bank that are not related to the ownership or the administration
of the Trust Estate.

SECTION 6.5. No Action Except under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Transaction Documents and (iii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.

SECTION 6.6. Restrictions. The Owner Trustee shall not take any action (a) that
is inconsistent with the purposes of the Issuer set forth in Section 2.3 or
(b) that, to the actual knowledge of a Responsible Officer of the Owner Trustee,
would (i) affect the treatment of the Notes as indebtedness for federal income,
state and local income, franchise and value added tax purposes, (ii) be deemed
to cause a taxable exchange of the Notes for federal income or state income or
franchise tax purposes or (iii) cause the Issuer or any portion thereof to be
treated as an association or publicly traded partnership taxable as a
corporation for federal income, state and local income or franchise and value
added tax purposes. The Residual Interestholder shall not direct the Owner
Trustee to take action that would violate the provisions of this Section.

ARTICLE VII

CONCERNING OWNER TRUSTEE

SECTION 7.1. Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate upon the terms of the Transaction Documents and this Agreement. The
Owner Trustee shall not be personally liable or

 

  13  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

accountable hereunder or under any Transaction Document under any circumstances
notwithstanding anything herein or in the Transaction Documents to the contrary,
except (i) for its own willful misconduct, bad faith or gross negligence,
(ii) in the case of the inaccuracy of any representation or warranty contained
in Section 7.3 expressly made by U.S. Bank in its individual capacity, (iii) for
liabilities arising from the failure of U.S. Bank to perform obligations
expressly undertaken by it in the last sentence of Section 6.4 or (iv) for
taxes, fees or other charges on, based on or measured by, any fees, commissions
or compensation received by the Owner Trustee. In particular, but not by way of
limitation (and subject to the exemptions set forth in the preceding sentence):

(a) The Owner Trustee shall not be liable for any error of judgment made in good
faith by any officer or employee of the Owner Trustee.

(b) Under no circumstances shall the Owner Trustee be personally liable
hereunder for any indebtedness of the Issuer.

(c) The Owner Trustee shall not be personally liable for the payment of any tax
imposed on the Issuer or amounts that are includable in the federal gross income
of the Residual Interestholder.

(d) No provision of this Agreement shall require the Owner Trustee to expend or
risk funds or otherwise incur any financial liability in the performance of any
of the Owner Trustee’s duties or powers hereunder, if the Owner Trustee believes
or is advised by its legal counsel that repayment of such funds or adequate
indemnity against such risk or liability is not assured or provided to its
reasonable satisfaction.

(e) Under no circumstance shall the Owner Trustee be liable for any
representation, warranty, covenant, or obligation or indebtedness of the Issuer
hereunder or under the Transaction Documents or any other agreement, document or
certificate contemplated by the foregoing.

(f) The Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by the Administrator, the Indenture Trustee or the Servicer
and the Owner Trustee shall not be liable for performing or supervising the
performance of any obligations or duties under this Agreement, the
Administration Agreement, the Sale and Servicing Agreement or the Indenture, or
under any other document contemplated hereby or thereby, which are to be
performed by the Administrator, the Indenture Trustee or the Servicer or any
other Person under such documents.

(g) The Owner Trustee shall not be responsible for or in respect of the recitals
herein, the validity or sufficiency of this Agreement, or for the due execution
hereof by the Seller or for the form, character, genuineness, sufficiency, value
or validity of the Trust Estate or for or in respect of the validity or
sufficiency of the Transaction Documents or any other document contemplated
thereby to which the Owner Trustee is not a party.

(h) Notwithstanding anything contained herein or in any of the Transaction
Documents to the contrary, the Owner Trustee shall not be required to take any
action in

 

  14  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

any jurisdiction other than in the State of Delaware if the taking of such
action will (i) require the consent or approval or authorization or order of or
the giving of notice to, or the registration with or taking of any action in
respect of, any state or other governmental authority or agency of any
jurisdiction other than the State of Delaware; (ii) result in any fee, tax or
other governmental charge under the laws of any jurisdiction or any political
subdivisions thereof in existence on the date hereof other than the State of
Delaware becoming payable by the Owner Trustee; or (iii) subject the Owner
Trustee to personal jurisdiction in any jurisdiction other than the State of
Delaware for causes of action arising from acts unrelated to the consummation of
the transactions by the Owner Trustee contemplated hereby.

(i) The Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of the Residual
Interestholder, the Servicer or the Administrator.

(j) The Owner Trustee shall be under no duty to exercise any of the rights or
powers vested in it by this Agreement, or to institute, conduct or defend any
litigation under this Agreement or otherwise or in relation to this Agreement or
any Transaction Document, at the request, order or written direction of the
Residual Interestholder, unless such Residual Interestholder has offered to
provide to the Owner Trustee, to the extent requested by the Owner Trustee,
security or indemnity satisfactory to it against the costs, expenses and
liabilities that may be incurred by the Owner Trustee therein or thereby. The
Owner Trustee shall not be liable for the performance of any discretionary act
enumerated in this Agreement or in any Transaction Document other than for its
gross negligence, bad faith or willful misconduct in the performance of any such
act.

(k) All funds deposited with the Owner Trustee hereunder may be held in a
non-interest bearing account and the Owner Trustee shall not be liable for any
interest thereon or for any loss as a result of the investment thereof at the
direction of the Residual Interestholder.

(l) In no event shall the Owner Trustee be liable for any damages in the nature
of punitive, special, indirect or consequential damages however styled,
including, without limitation, lost profits, or for losses due to forces beyond
the control of the Owner Trustee, including, without limitation, strikes, work
stoppages, acts of war or terrorism, insurrection, revolution, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services provided
to the Owner Trustee.

SECTION 7.2. Furnishing of Documents. The Owner Trustee shall furnish to the
Residual Interestholder promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Transaction Documents.

SECTION 7.3. Representations and Warranties. U.S. Bank hereby represents and
warrants to the Seller for the benefit of the Residual Interestholder, that:

 

  15  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

(a) It is a banking corporation duly incorporated and validly existing in good
standing under the laws of the State of Delaware and having an office within the
State of Delaware. It has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement.

(b) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(c) This Agreement constitutes a legal, valid and binding obligation of the
Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.

(d) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

SECTION 7.4. Reliance; Advice of Counsel. (a) The Owner Trustee shall incur no
personal liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Owner Trustee may accept a certified copy of
a resolution of the board of directors or other governing body of any corporate
party as conclusive evidence that such resolution has been duly adopted by such
body and that the same is in full force and effect. As to any fact or matter the
method of the determination of which is not specifically prescribed herein, the
Owner Trustee may for all purposes hereof rely on a certificate, signed by the
president or any vice president or by the treasurer, secretary or other
Authorized Officers of the relevant party, as to such fact or matter, and such
certificate shall constitute full protection to the Owner Trustee for any action
taken or omitted to be taken by it in good faith in reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the
Transaction Documents, the Owner Trustee (i) may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, but
the Owner Trustee shall not be personally liable for the conduct or misconduct
of such agents, custodians, nominees (including persons acting under a power of
attorney) or attorneys selected in good faith and (ii) may consult with counsel,
accountants and other skilled persons knowledgeable in the relevant area to be
selected in good faith and employed by it at the expense of the Issuer. The
Owner Trustee shall not be personally liable for anything done, suffered or

 

  16  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

omitted in good faith by it in accordance with the written opinion or advice of
any such counsel, accountants or other such persons.

SECTION 7.5. Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, U.S. Bank acts solely as
the Owner Trustee hereunder and not in its individual capacity and all Persons
having any claim against the Owner Trustee by reason of the transactions
contemplated by this Agreement or any Transaction Document shall look only to
the Trust Estate for payment or satisfaction thereof.

SECTION 7.6. The Owner Trustee May Own Notes. The Owner Trustee in its
individual or any other capacity may become the owner or pledgee of Notes. The
Owner Trustee may deal with the Seller, the Indenture Trustee, the
Administrator, the Underwriters and their respective Affiliates in banking
transactions with the same rights as it would have if it were not the Owner
Trustee, and the Seller, the Indenture Trustee, the Administrator, the
Underwriters and their respective Affiliates may maintain normal commercial
banking relationships with the Owner Trustee and its Affiliates.

SECTION 7.7. Compliance with Patriot Act. In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Law”), the Owner Trustee is
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Owner
Trustee. Accordingly, the Seller shall cause to be provided to the Owner Trustee
upon its reasonable request from time to time such identifying information and
documentation as may be available to the Seller in order to enable the Owner
Trustee to comply with Applicable Law.

ARTICLE VIII

COMPENSATION OF OWNER TRUSTEE

SECTION 8.1. The Owner Trustee’s Compensation. The Issuer shall cause the
Servicer to pay to U.S. Bank pursuant to Section 3.11 of the Sale and Servicing
Agreement from time to time compensation for all services rendered by U.S. Bank
under this Agreement pursuant to a fee letter between the Servicer and the Owner
Trustee (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust). The Servicer,
pursuant to Section 3.11 of the Sale and Servicing Agreement and the fee letter
between the Servicer and the Owner Trustee, shall reimburse U.S. Bank upon its
request for all reasonable expenses, disbursements and advances incurred or made
by U.S. Bank in accordance with any provision of this Agreement (including the
reasonable compensation, expenses and disbursements of such agents, experts and
counsel as U.S. Bank may employ in connection with the exercise and performance
of its rights and its duties hereunder), except any such expense may be
attributable to its willful misconduct, gross negligence (other than an error in
judgment) or bad faith. To the extent not paid by the Servicer, such fees and
reasonable expenses shall be paid by the Issuer in accordance with Section 4.4
of the Sale and Servicing Agreement or Section 5.4(b) of the Indenture, as
applicable.

 

  17  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

SECTION 8.2. Indemnification. The Seller shall cause the Servicer to indemnify
U.S. Bank in its individual capacity and as trustee and its successors, assigns,
directors, officers, employees and agents (the “Indemnified Parties”) from and
against, any and all loss, liability, expense, tax, penalty or claim (including
reasonable legal fees and expenses) of any kind and nature whatsoever which may
at any time be imposed on, incurred by, or asserted against U.S. Bank in its
individual capacity and as trustee or any Indemnified Party in any way relating
to or arising out of this Agreement, the Transaction Documents, the Trust
Estate, the administration of the Trust Estate or the action or inaction of U.S.
Bank hereunder; provided, however, that neither the Seller nor the Servicer
shall be liable for or required to indemnify U.S. Bank from and against any of
the foregoing expenses or indemnities arising or resulting from (i) its own
willful misconduct, bad faith or gross negligence, (ii) the inaccuracy of any
representation or warranty contained in Section 7.3 expressly made by U.S. Bank
in its individual capacity, (iii) liabilities arising from the failure of U.S.
Bank to perform obligations expressly undertaken by it in the last sentence of
Section 6.4 or (iv) taxes, fees or other charges on, based on or measured by,
any fees, commissions or compensation received by the Owner Trustee. To the
extent not paid by the Servicer, such indemnification shall be paid by the
Issuer in accordance with, and solely to the extent set forth in, Section 4.4 of
the Sale and Servicing Agreement or Section 5.4(b) of the Indenture, as
applicable. The provisions of this Section 8.2 shall survive the termination of
this Agreement and the resignation or removal of the Owner Trustee.

SECTION 8.3. Payments to the Owner Trustee. Any amounts paid to the Owner
Trustee pursuant to this Article VIII and the Sale and Servicing Agreement shall
be deemed not to be a part of the Trust Estate immediately after such payment.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

SECTION 9.1. Dissolution of Issuer. The Issuer shall dissolve upon the discharge
of the Indenture in accordance with Article IV of the Indenture. The bankruptcy,
liquidation, dissolution, death or incapacity of the Residual Interestholder
shall not (x) operate to terminate this Agreement or the Issuer, nor (y) entitle
the Residual Interestholder’s legal representatives or heirs to claim an
accounting or to take any action or proceeding in any court for a partition or
winding up of all or any part of the Issuer or Trust Estate nor (z) otherwise
affect the rights, obligations and liabilities of the parties hereto.

SECTION 9.2. Termination of Trust Agreement. Upon dissolution of the Issuer, the
Administrator shall wind up the business and affairs of the Issuer as required
by Section 3808 of the Statutory Trust Statute. Upon the satisfaction and
discharge of the Indenture, and receipt of a certificate from the Indenture
Trustee stating that all Noteholders have been paid in full and that the
Indenture Trustee is aware of no claims remaining against the Issuer in respect
of the Indenture and the Notes, the Administrator, in the absence of actual
knowledge of any other claim against the Issuer, shall be deemed to have made
reasonable provision to pay all claims and obligations (including conditional,
contingent or unmatured obligations) for purposes of Section 3808(e) of the
Statutory Trust Statute. The Certificate Paying Agent, upon surrender of the
outstanding Certificates shall distribute the remaining Trust Estate (if any) in
accordance with Article V hereof and, at the written direction and expense of
the Residual Interestholder, the

 

  18  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

Owner Trustee shall cause the Certificate of Trust to be cancelled by filing a
certificate of cancellation with the Delaware Secretary of State in accordance
with the provisions of Section 3810 of the Statutory Trust Statute, at which
time the Issuer shall terminate and this Agreement (other than Article VIII)
shall be of no further force or effect.

SECTION 9.3. Limitations on Termination. Except as provided in Section 9.1 and
9.2, neither the Seller nor the Residual Interestholder shall be entitled to
revoke or terminate the Issuer.

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL

OWNER TRUSTEES

SECTION 10.1. Eligibility Requirements for the Owner Trustee. The Owner Trustee
shall at all times be a bank (i) authorized to exercise corporate trust powers,
(ii) having a combined capital and surplus of at least $50,000,000 and
(iii) subject to supervision or examination by Federal or state authorities. If
such bank shall publish reports of condition at least annually, pursuant to law
or to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. The Owner Trustee shall at
all times be an institution satisfying the provisions of Section 3807(a) of the
Statutory Trust Statute. In case at any time the Owner Trustee shall cease to be
eligible in accordance with the provisions of this Section, the Owner Trustee
shall resign immediately in the manner and with the effect specified in
Section 10.2.

SECTION 10.2. Resignation or Removal of the Owner Trustee. The Owner Trustee may
at any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Seller, the Administrator, the Servicer, the
Indenture Trustee and the Residual Interestholder. Upon receiving such notice of
resignation, the Seller and the Administrator, acting jointly, shall promptly
appoint a successor Owner Trustee which satisfies the eligibility requirements
set forth in Section 10.1 by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Owner Trustee and one copy to the
successor Owner Trustee. If no successor Owner Trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Owner Trustee may petition any court of
competent jurisdiction for the appointment of a successor Owner Trustee;
provided, however, that such right to appoint or to petition for the appointment
of any such successor shall in no event relieve the resigning Owner Trustee from
any obligations otherwise imposed on it under the Transaction Documents until
such successor has in fact assumed such appointment.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.1 and shall fail to resign after written request
therefor by the Seller or the Administrator, or if at any time the Owner Trustee
shall be legally unable to act, or shall be adjudged bankrupt or insolvent, or a
receiver of the Owner Trustee or of its property shall be appointed, or any
public officer shall take charge or control of the Owner Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, then the Seller or

 

  19  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

the Administrator may remove the Owner Trustee. If the Seller or the
Administrator shall remove the Owner Trustee under the authority of the
immediately preceding sentence, the Seller and the Administrator, acting
jointly, shall promptly appoint a successor Owner Trustee by written instrument,
in duplicate, one copy of which instrument shall be delivered to the outgoing
Owner Trustee so removed and one copy to the successor Owner Trustee and shall
pay all fees owed to the outgoing Owner Trustee.

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.3 and payment of all fees and expenses owed to the
outgoing Owner Trustee. The Seller shall provide (or shall cause to be provided)
notice of such resignation or removal of the Owner Trustee to each of the Rating
Agencies.

SECTION 10.3. Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 10.2 shall execute, acknowledge and deliver to the Seller,
the Administrator and to its predecessor Owner Trustee an instrument accepting
such appointment under this Agreement, and thereupon the resignation or removal
of the predecessor Owner Trustee shall become effective and such successor Owner
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of its predecessor under
this Agreement, with like effect as if originally named as the Owner Trustee.
The predecessor Owner Trustee shall upon payment of its fees and expenses
deliver to the successor Owner Trustee all documents and statements and monies
held by it under this Agreement; and the Seller and the predecessor Owner
Trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties and obligations.

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 10.1.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Seller shall mail (or shall cause to be mailed) notice of the
successor of such Owner Trustee to the Residual Interestholder, Indenture
Trustee, the Noteholders and each of the Rating Agencies. If the Seller shall
fail to mail (or cause to be mailed) such notice within 10 days after acceptance
of appointment by the successor Owner Trustee, the successor Owner Trustee shall
cause such notice to be mailed at the expense of the Seller. Any successor Owner
Trustee appointed pursuant to this Section 10.3 shall promptly file an amendment
to the Certificate of Trust with the Secretary of State identifying the name and
principal place of business of such successor Owner Trustee in the State of
Delaware.

SECTION 10.4. Merger or Consolidation of the Owner Trustee. Any Person into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall, without the execution or filing of any instrument or any
further act on

 

  20  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

the part of any of the parties hereto, anything herein to the contrary
notwithstanding, be the successor of the Owner Trustee hereunder; provided that
such Person shall be eligible pursuant to Section 10.1; and provided further
that the Owner Trustee shall file an amendment to the Certificate of Trust of
the Issuer, if required by applicable law, and mail notice of such merger or
consolidation to the Seller and the Administrator.

SECTION 10.5. Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust Estate may
at the time be located, the Seller and the Owner Trustee acting jointly shall
have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Owner Trustee to act as co-trustee, jointly with
the Owner Trustee, or separate trustee or separate trustees, of all or any part
of the Trust Estate, and to vest in such Person, in such capacity, such title to
the Issuer, or any part thereof, and, subject to the other provisions of this
Section, such powers, duties, obligations, rights and trusts as the Seller and
the Owner Trustee may consider necessary or desirable. If the Seller shall not
have joined in such appointment within 15 days after the receipt by it of a
request so to do, the Owner Trustee alone shall have the power to make such
appointment. No co-trustee or separate trustee under this Agreement shall be
required to meet the terms of eligibility as a successor trustee pursuant to
Section 10.1 and no notice of the appointment of any co-trustee or separate
trustee shall be required pursuant to Section 10.3.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Issuer or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Owner Trustee;

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(iii) the Seller and the Owner Trustee acting jointly may at any time accept the
resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its

 

  21  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

instrument of appointment, either jointly with the Owner Trustee or separately,
as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Owner Trustee.
Each such instrument shall be filed with the Owner Trustee and copies thereof
given to the Seller and the Administrator.

Any separate trustee or co-trustee may at any time appoint the Owner Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall become
incapable of acting, resign or be removed, all of its estates, properties,
rights, remedies and trusts shall vest in and be exercised by the Owner Trustee,
to the extent permitted by law, without the appointment of a new or successor
trustee. The Owner Trustee shall have no obligation to determine whether a
co-trustee or separate trustee is legally required in any jurisdiction in which
any part of the Trust Estate may be located.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Amendments.

(a) Any term or provision of this Agreement may be amended by the Seller and the
Owner Trustee without the consent of the Indenture Trustee, any Noteholder, the
Issuer or any other Person subject to the satisfaction of one of the following
conditions:

(i) the Seller delivers an Opinion of Counsel to the Indenture Trustee to the
effect that such amendment will not materially and adversely affect the
interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Seller notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Seller and the
Owner Trustee, with the consent of the Holders of Notes evidencing not less than
a majority of the aggregate principal amount of the Controlling Class, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Noteholders. It will not be necessary to obtain the consent of the
Noteholders to approve the particular form of any proposed amendment or consent,
but it will be sufficient if such consent approves the substance thereof. The
manner of obtaining such consents (and any other consents of Noteholders
provided for in this Agreement) and of evidencing the authorization of the
execution thereof by Noteholders will be subject to such reasonable requirements
as the Indenture Trustee may prescribe, including the establishment of record
dates pursuant to the Note Depository Agreement.

(c) Any term or provision of this Agreement may also be amended from time to
time by the Seller and the Owner Trustee for the purpose of conforming the terms
of this

 

  22  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

Agreement to the description thereof in the Prospectus or an offering memorandum
with respect to the Non-Investment Grade Notes without the consent of the
Indenture Trustee, any Noteholder, the Issuer or any other Person, provided,
however, that the Seller shall provide written notification of such amendment to
the Indenture Trustee and promptly after execution of any such amendment, the
Seller shall furnish a copy of such amendment to the Indenture Trustee.

(d) Prior to the execution of any amendment pursuant to this Section 11.1, the
Seller shall provide written notification of the substance of such amendment to
each Rating Agency and the Owner Trustee; and promptly after the execution of
any such amendment or consent, the Seller shall furnish a copy of such amendment
or consent to each Rating Agency, the Owner Trustee and the Indenture Trustee;
provided, that no amendment pursuant to this Section 11.1 shall be effective
which affects the rights, protections or duties of the Indenture Trustee without
the prior written consent of such Person (which consent shall not be
unreasonably withheld or delayed).

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
shall be entitled to receive and conclusively rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement and that all conditions precedent to the execution and delivery of
such amendment have been satisfied. The Owner Trustee may, but shall not be
obligated to, enter into any such amendment which affects the Owner Trustee’s
own rights, duties or immunities under this Agreement.

SECTION 11.2. No Legal Title to Trust Estate in Residual Interestholder. The
Residual Interestholder shall not have legal title to any part of the Trust
Estate. The Residual Interestholder shall be entitled to receive distributions
with respect to its undivided beneficial interest therein only in accordance
with Articles V and IX. No transfer, by operation of law or otherwise, of any
right, title or interest of the Residual Interestholder to and in its ownership
interest in the Trust Estate shall operate to terminate this Agreement or the
trusts hereunder or entitle any transferee to an accounting or to the transfer
to it of legal title to any part of the Trust Estate.

SECTION 11.3. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Seller, the Administrator,
the Residual Interestholder and, to the extent expressly provided herein, the
Indenture Trustee and the Noteholders, and nothing in this Agreement, whether
express or implied, shall be construed to give to any other Person any legal or
equitable right, remedy or claim in the Trust Estate or under or in respect of
this Agreement or any covenants, conditions or provisions contained herein.

SECTION 11.4. Notices. (a) Unless otherwise expressly specified or permitted by
the terms hereof, all notices shall be in writing and shall be deemed given by
telecopy with receipt acknowledged by the recipient thereof or upon receipt
personally delivered, delivered by overnight courier or mailed certified mail,
return receipt requested or via electronic transmission, if to the Owner
Trustee, addressed as specified on Schedule II to the Sale and Servicing
Agreement; or, as to each party, at such other address as shall be designated by
such party in a written notice to each other party.

 

  23  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

(b) Any notice required or permitted to be given to a Residual Interestholder
shall be given by first-class mail, postage prepaid, at the address of such
Residual Interestholder as shall be designated by such party in a written notice
to each other party. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
the Residual Interestholder receives such notice.

SECTION 11.5. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 11.6. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 11.7. Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Seller, the Owner
Trustee and its successors and the Residual Interestholder and its successors
and permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by the Residual Interestholder
shall bind the successors and assigns of the Residual Interestholder.

SECTION 11.8. No Petition.

(a) To the fullest extent permitted by law each of the Owner Trustee (in its
individual capacity), the Seller, the Residual Interestholder, by accepting the
Residual Interest, and the Indenture Trustee and each Noteholder or Note Owner
by accepting the benefits of this Agreement, hereby covenants and agrees that
prior to the date which is one year and one day after payment in full of all
obligations of each Bankruptcy Remote Party in respect of all securities issued
by the Bankruptcy Remote Parties such party shall not commence, join or
institute, with any other Person, any proceeding against such Bankruptcy Remote
Party under any bankruptcy, reorganization, arrangement, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction.

(b) The Seller’s obligations under this Agreement are obligations solely of the
Seller and will not constitute a claim against the Seller to the extent that the
Seller does not have funds sufficient to make payment of such obligations. In
furtherance of and not in derogation of the foregoing, each of the Owner Trustee
(in its individual capacity and as the Owner Trustee), by entering into or
accepting this agreement, each Certificateholder, by accepting a Certificate,
and the Indenture Trustee and each Noteholder or Note Owner, by accepting the
benefits of this Agreement, hereby acknowledges and agrees that such Person has
no right, title or interest in or to the Other Assets of the Seller. To the
extent that, notwithstanding the agreements and provisions contained in the
preceding sentence, each of the Owner Trustee, the Indenture Trustee, each
Noteholder or Note Owner and the Certificateholder either (i) asserts an
interest or claim to, or benefit from, Other Assets, or (ii) is deemed to have
any such interest, claim

 

  24  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

to, or benefit in or from Other Assets, whether by operation of law, legal
process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of Section 1111(b) of the Bankruptcy Code or any successor
provision having similar effect under the Bankruptcy Code), then such Person
further acknowledges and agrees that any such interest, claim or benefit in or
from Other Assets is and will be expressly subordinated to the indefeasible
payment in full, which, under the terms of the relevant documents relating to
the securitization or conveyance of such Other Assets, are entitled to be paid
from, entitled to the benefits of, or otherwise secured by such Other Assets
(whether or not any such entitlement or security interest is legally perfected
or otherwise entitled to a priority of distributions or application under
applicable law, including insolvency laws, and whether or not asserted against
the Seller), including the payment of post-petition interest on such other
obligations and liabilities. This subordination agreement will be deemed a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code. Each of the Owner Trustee (in its individual capacity and as the Owner
Trustee), by entering into or accepting this agreement, each Certificateholder,
by accepting a Certificate, and the Indenture Trustee and each Noteholder or
Note Owner, by accepting the benefits of this Agreement, hereby further
acknowledges and agrees that no adequate remedy at law exists for a breach of
this Section and the terms of this Section may be enforced by an action for
specific performance. The provisions of this Section will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.

SECTION 11.9. Information Request. The Owner Trustee shall provide any
information regarding the Issuer in its possession reasonably requested by the
Servicer, the Issuer, the Seller or any of their Affiliates, in order to comply
with or obtain more favorable treatment under any current or future law, rule,
regulation, accounting rule or principle.

SECTION 11.10. Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

SECTION 11.11. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 11.12. Waiver of Jury Trial. To the extent permitted by applicable law,
each party hereto irrevocably waives all right of trial by jury in any action,
proceeding or counterclaim based on, or arising out of, under or in connection
with this Agreement, any other Transaction Document, or any matter arising
hereunder or thereunder.

SECTION 11.13. Form 10-D and Form 10-K Filings. So long as the Seller is filing
Exchange Act Reports with respect to the Issuer (i) no later than each Payment
Date, the Owner Trustee shall notify the Seller of any Form 10-D Disclosure Item
with respect to the Owner Trustee, together with a description of any such Form
10-D Disclosure Item in form and substance reasonably acceptable to the Seller
and (ii) no later than March 15 of each calendar

 

  25  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

year, commencing March 15, 2013, the Owner Trustee shall notify the Seller in
writing of any affiliations or relationships between the Owner Trustee and any
Item 1119 Party; provided, that no such notification need be made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year.

SECTION 11.14. Form 8-K Filings. So long as the Seller is filing Exchange Act
Reports with respect to the Issuer, the Owner Trustee shall promptly notify the
Seller, but in no event later than four (4) Business Days after its occurrence,
of any Reportable Event described in clause (e) of the definition thereof with
respect to the Owner Trustee of which a Responsible Officer of the Owner Trustee
has actual knowledge (other than a Reportable Event described in clause (e) of
the definition thereof as to which the Seller or the Servicer has actual
knowledge). The Owner Trustee shall be deemed to have actual knowledge of any
such event solely to the extent that it relates to the Owner Trustee in its
individual capacity or any action taken by the Owner Trustee (and not by someone
else on its behalf) under this Agreement.

SECTION 11.15. Information to Be Provided by the Owner Trustee. The Owner
Trustee shall provide the Seller and the Servicer (each, a “Santander Party”
and, collectively, the “Santander Parties”) with (i) notification, as soon as
practicable and in any event within five Business Days, of all demands
communicated to a Responsible Officer of the Owner Trustee for the repurchase or
replacement of any Receivable pursuant to Section 2.3 of the Sale and Servicing
Agreement or Section 3.3 of the Purchase Agreement, as applicable and
(ii) promptly upon reasonable request by a Santander Party to facilitate
compliance by the Santander Parties with Rule 15Ga-1 under the Exchange Act, and
Items 1104(e) and 1121(c) of Regulation AB. In no event shall the Owner
Trustee be deemed to be a “securitizer” as defined in Section 15G(a) of the
Exchange Act, nor shall it have any responsibility for making any filing to be
made by a securitizer under the Exchange Act or Regulation AB.

[Remainder of Page Intentionally Left Blank]

 

  26  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized as of the
day and year first above written.

 

U.S. BANK TRUST NATIONAL ASSOCIATION, as Owner Trustee By:  

 

Name: Title:

 

 

  S-1  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

SANTANDER DRIVE AUTO RECEIVABLES LLC By:  

 

Name: Andrew Kang Title: Vice President

 

  S-2  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE

 

NUMBER   100% BENEFICIAL INTEREST     R-              

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2012-1

CERTIFICATE

Evidencing the 100% beneficial interest in all of the assets of the Issuer (as
defined below), which consist primarily of motor vehicle receivables, including
motor vehicle retail installment sales contracts and/or installment loans that
are secured by new and used automobiles, light-duty trucks and vans.

(This Certificate does not represent an interest in or obligation of Santander
Drive Auto Receivables LLC, Santander Consumer USA Inc. or any of their
respective Affiliates, except to the extent described below.)

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER JURISDICTION, AND
MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION THEREFROM OR
IN A TRANSACTION NOT SUBJECT THERETO.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR HELD (IN THE
INITIAL ACQUISITION OR THROUGH A TRANSFER) BY OR FOR THE ACCOUNT OF OR WITH ANY
ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), WHICH IS
SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” DESCRIBED BY SECTION 4975(e)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), WHICH IS SUBJECT TO
SECTION 4975 OF THE CODE, (C) ANY ENTITY DEEMED TO HOLD THE PLAN ASSETS OF ANY
OF THE FOREGOING BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR A PLAN’S INVESTMENT
IN THE ENTITY OR (D) ANY GOVERNMENTAL, NON-U.S., OR CHURCH PLAN OR ANY OTHER
EMPLOYEE BENEFIT PLAN OR RETIREMENT ARRANGEMENT THAT IS SUBJECT TO ANY FEDERAL,
STATE, LOCAL OR OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA
OR SECTION 4975 OF THE CODE (“SIMILAR LAW”).

THIS CERTIFIES THAT                      is the registered owner of a 100%
nonassessable, fully-paid, beneficial interest in the Trust Estate of SANTANDER
DRIVE AUTO RECEIVABLES TRUST 2012-1, a Delaware statutory trust (the “Issuer”)

 

  A-1  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

formed by Santander Drive Auto Receivables LLC, a Delaware limited liability
company, as Seller (the “Seller”).

The Issuer was created pursuant to a Second Amended and Restated Trust Agreement
dated as of January 19, 2012 (the “Trust Agreement”), between the Seller and
U.S. Bank Trust National Association, as owner trustee (the “Owner Trustee”), a
summary of certain of the pertinent provisions of which is set forth below. To
the extent not otherwise defined herein, the capitalized terms used herein have
the meanings assigned to them in the Sale and Servicing Agreement, dated as of
January 19, 2012, between the Seller, the Issuer, Wells Fargo Bank, National
Association, as Indenture Trustee, and Santander Consumer USA Inc., as Servicer,
as the same may be amended or supplemented from time to time.

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the holder of this
Certificate by virtue of the acceptance hereof assents and by which such holder
is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.

The holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture, the Sale and Servicing
Agreement and the Trust Agreement, as applicable.

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

By accepting this Certificate, the Certificateholder hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by the Bankruptcy Remote Parties such Person shall not commence, join or
institute against, with any other Person, any proceeding against such Bankruptcy
Remote Party under any bankruptcy, reorganization, liquidation or insolvency law
or statute now or hereafter in effect in any jurisdiction.

By accepting and holding this Certificate (or any interest herein), the holder
hereof shall be deemed to have represented and warranted that it is not, and is
not purchasing on behalf of or with any assets of, a Benefit Plan or a
governmental, non-U.S., church or any other employee benefit plan or retirement
arrangement that is subject to Similar Law.

It is the intention of the parties to the Trust Agreement that, solely for
federal income or state and local income, franchise and value added tax
purposes, (i) so long as there is a single Certificateholder, the Issuer will be
disregarded as an entity separate from such Certificateholder, and if there is
more than one Certificateholder, the Issuer will be treated as a partnership
that is not treated as a publicly traded partnership; and (ii) the Notes will be
characterized as debt. By

 

  A-2  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

accepting this Certificate, the Certificateholder agrees to take no action
inconsistent with the foregoing intended tax treatment.

By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents a beneficial interest in the Issuer only and does not
represent interests in or obligations of the Seller, the Servicer, the
Administrator, the Owner Trustee, the Indenture Trustee or any of their
respective Affiliates and no recourse may be had against such parties or their
assets, except as expressly set forth or contemplated in this Certificate, the
Trust Agreement or any other Transaction Document.

 

  A-3  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Certificate to be duly executed.

 

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2012-1 By: U.S. Bank Trust National
Association, not in its individual capacity, but solely as Owner Trustee Dated:
 

 

By:  

 

 

  A-4  

Second Amended and Restated

Trust Agreement (2012-1)

   



--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is the Certificate referred to in the within-mentioned Trust Agreement.

 

U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity but solely
as Owner Trustee By:  

 

Name: Title:

 

  A-5  

Second Amended and Restated

Trust Agreement (2012-1)

   